     Case 2:19-cv-01109-GMN-EJY Document 26 Filed 07/13/20 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 325
      Las Vegas, Nevada 89104
 6
      Tel: (702) 805-8340
 7    Fax: (702) 920-8112
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
       DESTINIE MULLEN, an Individual,
12                                                     CASE NO.: 2:19-cv-01109-GMN-GWF
                           Plaintiff,
13
14     vs.
                                                            STIPULATION AND ORDER
15     NUGENT, LLC, a Nevada limited liability           EXTEND REMAINING DISCOVERY
       company d/b/a GREAT CLIPS, DOES I -X;                      DEADLINES
16     and ROE CORPORATIONS I -X.
                                                                   (FIRST REQUEST)
17
                           Defendant.
18
19           The parties, Plaintiff DESTINIE MULLEN (“Plaintiff”) and Defendant NUGENT,
20    LLC, a Nevada limited liability company d/b/a GREAT CLIPS (“Defendant”), by and through
21
      their respective attorneys of record, hereby stipulate and agree as follows:
22
             1.      That the close of Discovery currently set for July 26, 2020, be extended by a
23
      period of sixty (60) days, and become due on September 24, 2020 or as soon thereafter as the
24
25    Court may allow;

26           2.      That all other outstanding discovery deadlines be extended sixty (60) days;
27           3.      That the Parties exchanged Initial Disclosures and written discovery requests;
28
                                                Page 1 of 3
     Case 2:19-cv-01109-GMN-EJY Document 26 Filed 07/13/20 Page 2 of 3



 1           4.      That the Parties exchanged responses to the written discovery request;
 2           5.      That the Parties discussed Defendant amending their discovery responses;
 3
             6.      That Defendant agreed to amend their discovery responses;
 4
             7.      That Plaintiff’s counsel and Defendants’ counsel have been in contact regarding
 5
      the suitability of extending discovery in this matter based upon the limitations imposed on all
 6
 7    counsel and parties due to COVID-19 pandemic resurging as well as delays in amending

 8    discovery responses, which are needed before any meaningful depositions can take place. Both
 9    Plaintiff’s and Defendant’s counsel agree that an extension of the remaining discovery
10
      deadlines is warranted for this matter to be fully litigated on the merits and an extension is in
11
      the best interests of both the Parties and the Court; and
12
13           8.      That the Parties have the following depositions outstanding: Plaintiff, Person

14    Most Knowledgeable for Defendant. The Parties have not taken those depositions because the

15    Parties would prefer to complete the exchange of written discovery. Without a complete
16
      exchange of written discovery, the deposition will not be as meaningful.
17
             9.      That good cause exists for the request for the Discovery deadline to be extended
18
      until September 24, 2020 for the above-specified reasons.
19
20           10.     All parties believe the requested extension is warranted under the current

21    circumstances and will not result in undue delay in the administration of this cause.
22    ///
23
      ///
24
      ///
25
      ///
26
27    ///

28
                                                 Page 2 of 3
     Case 2:19-cv-01109-GMN-EJY Document 26 Filed 07/13/20 Page 3 of 3



 1           11.     This is the first request for an extension of the Scheduling Order in this matter
 2    and is made in compliance with Local Rule 26.3.
 3
      Dated this 10th day of July, 2020.                   Dated this 10th day of July, 2020.
 4
      HKM Employment Attorneys LLP                         TCM Law Firm
 5
 6
      /s/ Jenny L. Foley                                   /s/ _Thomas C. Michaelides___
 7    Jenny L. Foley, Ph.D., Esq.                          Thomas C. Michaelides, Esq.
      Nevada Bar No. 9017                                  Nevada Bar No. 5425
 8    1785 East Sahara Ave., Suite 300                     1614 South Maryland Parkwa
      Las Vegas, Nevada 89104                              Las Vegas, Nevada 89104
 9    Attorney for Plaintiff                               Attorney for Defendant
10
11                                           ORDER
12                                           IT IS SO ORDERED:
13
                                             ________________________________________
14                                           UNITED STATES MAGISTRATE JUDGE
15                                           DATED: July 13, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page 3 of 3
